Title: To Thomas Jefferson from Luther Martin, 1 January 1798
From: Martin, Luther
To: Jefferson, Thomas


          
            Sir,
            Baltimore, January 1st, 1798.
          
          It has been repeatedly suggested to me by my friends, that I am under no obligation to pursue any further the subject of discussion between us.—That having already publicly denied the charges made by you against Col. Cresap, and demanded from you the authority upon which you published them, your silence ought to convince the world those charges are false.—And I have been advised by them to leave it in this situation.
          With these friends most certainly I should perfectly concur in sentiment, were all mankind in forming their judgments, uniformly influenced solely by unbiassed and impartial reason; and, were there not among your friends and adherents, persons of sense and merit, it is most probable I should have followed their advice; for why should I be very solicitous what those of a different character might think of myself or my connexions? But, sir, I am disposed to do you justice;—I will acknowledge that in the number of those devoted to you, there are persons of real worth, warmly attached to the Constitution of the United States, zealous supporters of our Government, and of the just, wise and enlightened system of politics it hath pursued.
          These persons do, and will, make for that your silence a variety of excuses, however weak they may be, rather than to admit from it the conclusion, which impartial reason would necessarily infer.
          Yes, sir, there are persons, and those too not deficient in understanding, who will not allow that your silence respecting the letter to Mazzei, is sufficient to induce a belief of your being its author, or of your approving the sentiments expressed therein!!!
          A knowledge of this forbids me to leave any undertaking incomplete, and impels me to proceed until I enforce conviction on minds, over the most prejudiced and most partial.
          Here let me observe, should the Speech of Logan be genuine, which however I controvert, I am willing to admit him, if you please, to be  answerable for the facts contained therein; but even this cannot lessen your responsibility for the facts contained in his Story.
          Logan it is true, if that speech be genuine, declared that “Col. Cresap, in cold blood, and unprovoked, murdered all his relations, not sparing his women, and children;” an assertion, which from a savage would have had very little weight, except among certain philosophers, either in Europe or America. But it is you, sir, who in the Story pledge your character, as a man and historian, for the Truth of this savage’s assertion.—It is you, who minutely detail the circumstances, which you aver attended this murder. And it is you, sir, who declared Col. Cresap to have been infamous for the many murders committed by him upon the much injured Indians!!
          Be so good, Sir, as to to keep this in your mind; it may serve you as a preparative for certain remarks, which, in the sequel of these letters, I probably shall make, and which, however correct they may be, I am inclined to think will not perfectly harmonize with your feelings.
          Had you, when you thought proper to introduce the name of Col. Cresap, confined yourself simply to what was connected with Logan and his family, my task would have been as easy as short; but as you have also declared him to have been infamous for his many murders of the Indians, I am under the necessity of investigating the lives of the only two of the name of Cresap, to either of whom, as I have in a former letter observed, the calumny could have been meant to be applied.
          Having thus made these cursory observations, I shall now proceed to shew the falshood of those allegations, which you as a gentleman and man of honor ought either to have authenticated or retracted, and for that purpose, taking upon myself to establish the negative to the satisfaction of the most prejudiced among your friends, I mean to prove
          1st. That Colonel Thomas Cresap, or Mr. Michael Cresap, his son, were not reputed infamous for murders committed upon the Indians; and that neither of them deserved to have been so reputed.
          2d. That Colonel Cresap, Mr. Michael Cresap, or any other of the name of Cresap had not any share in the death of Logan’s family.
          3d. That the speech of Logan is fictitious.
          And 4th, which to be sure is of very little consequence, that if Logan was a chief of the Mingoes, he owed his promotion not to his nation, but to the author of the Notes of Virginia.
          In the prosecution of what I have now undertaken I shall first introduce to you, and give you a
          Short sketch of the history of Colonel Thomas Cresap.
          This gentleman was born in England, in the county of Yorkshire. He came in the early part of his life, but not before his arrival at manhood,  to America. He married Hannah, one of the daughters of Mr. Daniel Johnson, who lived in New Jersey.
          If I am not much mistaken, my relation Colonel Ephraim Martin, who commanded a regiment at the battle of Long Island, in which he was severely wounded, and who was afterwards one of the council in my native state, that of New Jersey, was the son of another of the daughters.
          Before the year 1732, Mr. Cresap had established himself in Baltimore county, on the northern frontier of Maryland, on the river Susquehanna. Among other lands which he there held, is that beautiful and valuable tract at Wright’s ferry on the west side of that river, including the spot where the buildings are erected, and where the ferry is kept. This tract was granted to him by a particular order, given by the then Lord Baltimore.
          About the latter part of the year 1732, very serious disputes arose between the proprietors of Maryland and Pennsylvania, and between the settlers under those proprietors, concerning their respective rights to the lands on that part of the Susquehanna. These disputes continued several years. A number of inhabitants were induced to settle there, by virtue of a proclamation issued by Lord Baltimore, on the 2d day of March 1732, inviting and encouraging persons to seat themselves in that part of his province, and promising them protection. Mr. Cresap, who was ever on the frontier, was seated there for some time before.
          On the part of the Pennsylvanians various efforts were made to detach those settlers from the jurisdiction of Maryland, and to dispossess by force those whom they could not influence by persuasion.
          A petty war raged there for some years. A considerable number were wounded. Some lives were lost. Mr. Cresap’s zeal for the interest of the proprietor of Maryland, and his intrepidity and address in repelling their attacks rendered him, as might naturally be expected, peculiarly obnoxious to the Pennsylvanian settlers.
          About the first of Feb. in the year 1733, —— and —— with a number of armed men broke into his house, but were repulsed by him and his family; and one of the assailants being wounded by a bullet discharged from his rifle, they sought their safety in flight. After this time various attempts were made to waylay and carry him off. At length rewards were offered to those who would apprehend him dead or alive.
          He, however, triumphed over all these efforts, until sometime in the month of November, in the year 1736, when a great number of persons armed with guns and other weapons, headed by —— and —— of Lancaster county, laid siege to his house, and after a most obstinate resistance, they at length “set it on fire, when himself, his wife, his children, and six others were in it, and burned the same to the ground, and while  those persons endeavoured to escape the flames several guns were fired at them, whereby one was killed, and others wounded, and several taken prisoners, and carried to the jails in Pennsylvania.”
          Here, sir, is an instance of cruelty, which might excite the indignation of any person, except a philosopher, almost as much as the destruction of Logan’s family.
          The foregoing statement of facts I have copied with fidelity from a proclamation issued by his Britannic Majesty, in council, dated at his court at Kensington, on the 25th day of May 1738.
          You will observe in this narrative of the injuries inflicted on Mr. Cresap, I have not introduced any names, not even their initials. I wish not to wound the feelings of any individual, but of yourself. Nor should I be solicitous, were it in my power, to transmit any person, an account of his conduct towards myself or any connexions, to posterity as deserving of infamy, I shall, however, take some pains to transmit you, sir, to the latest posterity as deserving severe censure.
          But to return to my subject;—Mr. Cresap, at the time captain Cresap, was one of those, who were wounded and made prisoners. He was carried in irons, and I could name, sir, the man by whom they were made, to the jail of Philadelphia, and threatened to be brought to trial for his life. I possess the original plea to the jurisdiction of the courts of Pennsylvania, prepared by the then attorney general of Maryland, and sent to Mr. Cresap by governor Ogle, to be used, had an attempt been made to carry the threat into execution.
          He remained imprisoned until on or about the 29th day of August 1738, when governor Thomas discharged him and several of his fellow sufferers from their confinement by virtue of an order of his Majesty [in] council, of the same date with the beforementioned proclamation.
          But I fear, lest I may fatigue you, therefore here close this letter, And am, with all due respect,
          Your obedient servant,
          
            Luther Martin
          
          
            
   
   Extract of a Proclamation, issued by Governor Ogle in council, dated at the city of Annapolis, March 29th, 1737.


            
   
   “Whereas it appears to this board, by the testimony of several witnesses, that —— of Lancaster county, and —— of the same county, with a great number of other persons, armed with guns and other weapons, assembled themselves together in a riotous and unlawful manner, at the late dwelling house of Captain Thomas Cresap, in Baltimore county sometime in November last, and being there assembled killed and murdered one Michael Malone, and burned the dwelling house of the said Cresap, with all his goods and chattels being in and about the said dwelling house; the attorney general is hereby ordered to prosecute all the aforesaid offenders, for the said crimes, according to the utmost rigour of the law, &c.” I have rather better authority for the facts I state, than can, I suspect, be produced in support of the speech and story of Logan.


          
          
            
   
   All these against Col. Cresap his wife some young children, and six other men!


          
         